 8:19-cr-00237-RFR-MDN Doc # 105 Filed: 11/17/20 Page 1 of 1 - Page ID # 170




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                 8:19CR237
                                          )
      vs.                                 )
                                          )
RODNEY RANDOLPH,                          )                  ORDER
NICOLE PETERSON,                          )
JOSIAH NEGLEY,                            )

                   Defendants.


      This matter is before the court on the defendant Josiah Negley’s unopposed
Motion to Continue Trial [104]. Counsel needs additional time to conduct plea
negotiations. Counsel for the co-defendants have no objection. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [104] is granted, as follows:

      1.    The jury trial, for all defendants, now set for December 14, 2020, is
            continued to February 16, 2021.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and February 16, 2021 shall be deemed
            excludable time in any computation of time under the requirement of the
            Speedy Trial Act. Failure to grant a continuance would deny counsel the
            reasonable time necessary for effective preparation, taking into account
            the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: November 17, 2020.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
